DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1‐2, 4‐12 and 14‐19 is/are pending.
Claims 3, 13 and 20 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐2, 4‐6, 9-12, 14‐16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arditi (US2019/0147331) in view of Silver et al (US9097804).

Regarding claim 1, Arditi teaches a vehicle ranging system comprising:
a ranging scanner configured to generate a series of ranging data;
a ranging data processor configured to receive a ranging template associated with a spatial feature, apply the ranging template to the series of ranging data generated by the ranging scanner, and to determine a difference between the ranging template and the series of ranging data; and
(Arditi, Figs. 3-4, LiDAR data 411; Fig. 7, “compare the map data associated with the location (e.g., x, y coordinates) with the object detected in step 720 to determine whether the detected objects exist in the map data”, [0047]; “map data” => “a ranging template associated with a spatial feature”)
an object classifier configured to identify the series of ranging data as being associated with the spatial feature based on the difference between the ranging template and the series of ranging data,
(Arditi, Fig. 4; object classifier 440 and object classification 445 may take LiDAR data 411 for object classification, [0027, 0029]; “Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, such as, e.g., debris on roads, pot 
	Arditi does not expressly disclose but Silver et al teaches:
wherein the series of ranging data is a one-dimensional series of one or more measurements of a distance, intensity, or an angle from a scan of the ranging scanner, and
wherein the ranging template is a one-dimensional series of one or more measurements of a distance, intensity, or an angle.
(Silver et al, Fig. 1, “the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals”, c5:45-55; Fig. 4A, “one-dimensional (1D) data comprising a column of pixels 402”, vertical Lidar scan line; Fig. 4B, “1D data comprising a row of pixels 406”, horizontal Lidar scan line, c11:5-20; “a narrow laser beam can be used to map physical features of an object with high resolution”, c5:55-65; 1D object mapping => 1D ranging template; “the computing device may efficiently process a 1D line scan such as the column of pixels 402 to improve computational efficiency and real-time performance”, c11:10-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Silver et al into the system or method of Arditi in order to use a Lidar to collect 1D 

Regarding claim 2, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the ranging template is scale invariant.
(Arditi, “the object classifier, based on the sensor data (e.g., camera or LiDAR data), may detect the existence of the objects (i.e., the box 620 and the pothole 630) in the road, as well as other objects such as buildings, road dividers, sidewalks, etc.”, [0046]; detecting existence of an object is a simple scale invariant ranging template)

Regarding claim 4, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the ranging template corresponds to a geographic or road feature.
(Arditi, Fig. 4; “Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or any other objects that may be of interest for an autonomous vehicle”, [0027])

Regarding claim 5, the combination of Arditi and Silver et al teaches its/their respective base claim(s).

a navigation system configured to generate a driving command or a position of the vehicle based on the spatial feature.
(Arditi, “a navigation system 946”; Figs. 4-5, 7 and 9; “a navigation system 946”; generating and updating HD map using Lidar data, and “instructing the vehicles 940 to enter select operation modes (e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)”, [0071])

Regarding claim 6, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1,
wherein the ranging data processor is further configured to compare the difference between the ranging template and the series of ranging data to a threshold, and
wherein the object classifier is further configured to identify the spatial feature corresponding to the series of ranging data as the spatial feature corresponding to the ranging template when the difference is below the threshold.
(Arditi, Fig. 4; object classifier 440 and object classification 445 may take LiDAR data 411 for object classification, [0027, 0029]; “Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or any other objects that may be of interest for an autonomous 

Regarding claims 9 and 12, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the ranging data processor is configured to process the series of ranging data in real time.
(Arditi, Figs. 4, 5 and 7; “one or more computer systems 1000 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein”, [0079])

Regarding claim 10, the combination of Arditi and Silver et al teaches a method of vehicle ranging, the method comprising:
receiving, by a processor, a series of ranging data that is one-dimensional;
\\receiving, by the processor, an object template, the object template being scale invariant;\\
applying, by the processor, the object template to the series of ranging data;
determining, by the processor, a difference between the object template and the series of ranging data; and

wherein the series of ranging data is a sequence of one or more measurements of a distance, intensity, or an angle as measured by a ranging device, and
wherein the object template is a sequence of one or more measurements of a distance, intensity, or an angle.
(Arditi, Silver et al, see comments on claim 1)
The combination further teaches:
	receiving, by the processor, an object template, the object template being scale invariant;
(Arditi, “the object classifier, based on the sensor data (e.g., camera or LiDAR data), may detect the existence of the objects (i.e., the box 620 and the pothole 630) in the road, as well as other objects such as buildings, road dividers, sidewalks, etc.”, [0046]; detecting existence of an object is a simple scale invariant ranging template)

Regarding claim 11, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, wherein the series of ranging data is produced by a light detection and ranging (lidar) device of the vehicle.
(Arditi, Fig. 4, LiDAR data 411)

Regarding claim 14, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, wherein a width of the series of ranging data is matched to a width of the object template.
(Arditi, Fig. 4; object classifier 440 and object classification 445 may take LiDAR data 411 for object classification, [0027, 0029]; “Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or any other objects that may be of interest for an autonomous vehicle. By analyzing sensor data inputs (e.g., camera data 401 and/or LiDAR data 411), the object classifier 440 may output an object classification 445 indicating the type(s) of object likely to have been captured by the sensor data”, [0027]; when an object is identified, the difference between a detected object and a training object for the CNN must be smaller than a predefined threshold; that is, when an object is detected and identified, the detected object size should be similar to the reference object size (training object size for the CNN))

Regarding claim 15, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, wherein the object template corresponds to a corner of a structure or a pole.
(Arditi, “LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or 

Regarding claim 16, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, further comprising:
comparing, by the processor, the difference between the object template and the series of ranging data to a threshold,
wherein the series of ranging data is classified as corresponding to the corner of the structure or the pole when the difference is below the threshold, or when the difference is less than that of all other object templates.
(Arditi, “LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or any other objects that may be of interest for an autonomous vehicle”, [0027]; a street curb is a corner of the street; Fig. 4; object classifier 440 and object classification 445 may take LiDAR data 411 for object classification, [0027, 0029]; “Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, such as, e.g., debris on roads, pot holes, hazards, mail boxes, curbs, street signs, trees, construction zones, lane dividers or islands, ramps, and/or any other objects that may be of interest for an autonomous vehicle. By analyzing sensor data inputs (e.g., camera data 401 and/or LiDAR data 411), the object classifier 440 may output an object classification 445 indicating the type(s) of object likely to have been captured by the 

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arditi (US2019/0147331) in view of Silver et al (US9097804) and further in view of Li (US2019/0039633).

Regarding claims 7 and 17, the combination of Arditi and Silver et al teaches its/their respective base claim(s).
The combination does not expressly disclose but Li teaches the system of claim 1, further comprising:
a ranging data pre-processor configured to normalize the series of ranging data by a central ranging data point, normalize the ranging template by a central template data point, and produce normalized ranging data and a normalized ranging template,
wherein the ranging data processor is further configured to determine a difference between the normalized ranging template and the normalized ranging data.
(Li, “The track inspection application 210 provides a software application configured to receive images and/or videos from the train-mounted cameras 110_1-4 (which may be other types of sensors such as LIDAR in alternative embodiments) and process the images and/or videos to detect track anomalies, including track geometry issues. In one embodiment, the track inspection application 210 may be configured to normalize received images that are captured by train-mounted cameras, detect anomalies based on differences between the normalized images and the corresponding stored reference Arditi (Fig. 4; “data captured by a data-gathering vehicle may be pre-processed (e.g., by software and/or by human) before being inputted into the CNN 450”, [0024])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Li  into the modified system or method of Arditi and Silver et al in order to perform better object classification by normalizing the detected LiDAR images for object comparison or for CNN object classification. The combination of Arditi, Silver et al and Li also teaches other enhanced capabilities.

Regarding claims 8 and 18, the combination of Arditi, Silver et al and Li teaches its/their respective base claim(s).
The combination further teaches the system of claim 7, wherein the ranging data pre-processor is further configured to scale the series of ranging data by the central ranging data point and scale the ranging template by the central template data point.
(Li, “the normalization applied to match the received image 300 with the corresponding reference may include transforming the received image 300 through scaling, translation, rotation, skew, and the like to correct for differences in camera angle and position”, [0034]; the scaling or rotation may be performed about a central point in the image)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/5/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 11/5/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/9/2021